Exhibit 10.30

AWARD AGREEMENT

This Award Agreement (this “Agreement”), is made effective as of [•], between
Teva Pharmaceutical Industries Limited (the “Company”) and [•]
(the “Participant”). Capitalized terms used and not otherwise defined herein
shall have the meanings assigned thereto in the Company’s 2015 Long-Term
Equity-Based Incentive Plan (the “Plan”).

Pursuant to Sections 5 and 7 of the Plan, the Company hereby grants to the
Participant as of the Grant Date (as defined below) the number of Options and/or
Restricted Share Units (“RSUs”) (Options and RSUs are collectively and
individually referred to herein as “Awards”) set forth below, subject to the
terms and conditions contained herein and in the appendices attached hereto, as
well as the terms and conditions of the Plan, which are incorporated herein in
their entirety.

 

Total Fair Value of Award:    $[•] Fair Value of each Option:    $[•] Fair Value
of each RSU:    $[•] Options Granted:    [•], which represents approximately
fifty percent (50%) of the Total Fair Value of Award divided by the Fair Value
of each Option, calculated as follows: the difference between the Total Fair
Value of Award and the product of (i) the Fair Value of each RSU and (ii) the
number of RSUs granted is divided by the Fair Value of each Option, and the
result is rounded up to the nearest whole number. RSUs Granted:    [•], which
represents approximately fifty percent (50%) of the Total Fair Value of Award
divided by the Fair Value of each RSU rounded down to the nearest whole number.
Grant Date:    [•]



--------------------------------------------------------------------------------

Vesting of First [Third (1⁄3) / Quarter (1⁄4)] of Awards Granted:    First
Anniversary of the Grant Date.1 Vesting of Second [Third (1⁄3)/ Quarter (1⁄4) of
Awards Granted:    Second Anniversary of the Grant Date. [Vesting of Third
Quarter (1⁄4) of Awards Granted:]    [Third Anniversary of the Grant Date.]
Vesting of Balance of Awards Granted:    [Third / Fourth] Anniversary of the
Grant Date. Option Exercise Price:    $[•], the Fair Market Value per Share on
the Grant Date. Option Expiration Date:    Tenth Anniversary of the Grant Date.

 

1.

Options.

(A) Grant of Options. As set forth above, the Company hereby grants to the
Participant, as of the Grant Date, the number of Options as set forth in the
table above to purchase an equal number of Shares.

(B) No Obligation to Exercise Options. The grant and acceptance of Options
pursuant to this Agreement do not impose any obligation on the Participant to
exercise them.

 

1 

Note to Draft: Vesting schedule to be updated as necessary, as directed by the
Human Resources and Compensation Committee.

 

- 2 -



--------------------------------------------------------------------------------

2.

Restricted Share Units.

(A) Grant of RSUs. As set forth above, the Company hereby grants to the
Participant, as of the Grant Date, the number of RSUs as set forth in the table
above.

(B) No Issuance at Grant. No Shares shall be issued or delivered to the
Participant at the time the RSUs are granted.

 

3.

Other Provisions.

(A) Vesting. The Awards granted hereunder shall vest and become exercisable or
settle, as the case may be, as set forth in the table above.

(B) Termination of Employment. In addition to the provisions of the Plan related
to the treatment of Options and RSUs upon Termination, as applicable, the
Company’s Qualifying Retirement and Qualifying Termination Policy as in effect
from time to time will be deemed to be is incorporated herein by reference and
made a part hereof.

(C) Withholding. The Company or the Employer, or a third party holding Awards on
behalf of the Participant, shall have the right to make all payments or
distributions pursuant to this Agreement to the Participant net of any
applicable taxes, fees or other required deductions, such as, but not limited
to, income taxes, capital gains taxes, social security premiums, and custody
fees, trustee charges, fees for exercise and/or transfer of any Award or its
underlying Share payable by the Participant or required to be paid or withheld
as a result of the exercise of an Option, the settlement of an RSU, the delivery
of a Share or its transfer, and any other event occurring pursuant to the Plan
or this Agreement, that necessitates the withholding of income, employment or
capital gains taxes or any other required deductions or payments (hereinafter
referred to as “Taxes”). The Company or the Employer, may withhold from wages or
other amounts payable to the Participant such Taxes as may be required by law or
otherwise payable by the Participant, or to otherwise require the Participant to
pay such Taxes.

(D) Other Effective Documents; Other Agreements.

 

  (i)

The terms and provisions of the Plan are incorporated herein by reference and
made a part hereof. In case of contradiction between the terms of this Agreement
and/or its appendices and/or the Plan, it is agreed that the terms of the Plan
shall prevail over the terms of this Agreement and any appendix, and that the
terms of any appendix shall prevail over the terms of this Agreement. The
Participant agrees to (x) execute and become a party to the agreements set forth
in any appendix attached hereto, (y) the terms of an Award administration
framework agreement and its terms and conditions, as may be set forth in an
appendix or as requested by the Company or the Employer in the future, and shall
also agree to such agreement in writing, and (z) to the extent applicable, to
adhere to the terms of the Company’s insider trading policy.

 

- 3 -



--------------------------------------------------------------------------------

  (ii)

The Participant is advised to exercise caution in relation to the Awards. If the
Participant is in any doubt about any of the contents of the Plan or this
Agreement, the Participant should obtain independent professional advice.
Receiving Awards may have tax consequences under local tax laws. Neither Teva
nor any of its Affiliates is responsible for, and has not provided, any advice
to the Participant in relation to the Plan or the Awards, including but not
limited to legal, investment or tax advice.

 

  (iii)

By accepting the Awards, the Participant acknowledges his or her consent to
receive the documents relating to participation in the Plan and evidencing the
Awards in the English language only. The Participant also confirms that he or
she fully understands the contents of the English language versions of such
documents. Further, the Participant acknowledges that he or she is fluent, and
regularly conducts business, in the English language as a part of his or her
duties and responsibilities to Teva.

 

  (iv)

The Participant acknowledges and agrees that, if the Participant’s employment
location changes or the Participant’s employment transfers to a different
Employer, whether the Participant will be able to continue participating in the
Plan will depend on the Participant’s circumstances and will be determined by
Teva in its discretion in accordance with the Plan.

(E) Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, and successors of the parties hereto.

(F) Governing Law. This Agreement (including, for the avoidance of doubt, any
appendices attached hereto) shall be construed and interpreted in accordance
with the local laws of country where the Participant is or was last employed by
the Employer without giving effect to the principles of the conflicts of laws
thereof.

(G) Entire Agreement; Modification. This Agreement (together with any appendices
attached hereto) and the Plan constitute the entire agreement between the
parties relative to the subject matter hereof, and supersede all proposals,
written or oral, and all other communications between the parties relating to
the subject matter of this Agreement. This Agreement may be modified, amended,
or rescinded only by a written agreement executed by both parties.

(H) No Employee-Employer Relationship. Nothing in this Agreement shall create
employee-employer relationship between the Company and the Participant.

 

- 4 -



--------------------------------------------------------------------------------

(I) Counterparts; Electronic Signature. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signature of this
Agreement, unless otherwise stipulated in any appendix, may be by electronic or
digital means.

By accepting the Award, the Participant hereby certifies that the Participant
(A) has been furnished with all relevant information and materials with respect
to the terms and conditions of the Award, (B) has read and understands such
information and materials, (C) is fully aware and knowledgeable of the terms and
conditions of the Award, and (D) completely and voluntarily agrees to the terms
and conditions of the Award, as set forth in the Plan and this Agreement.

I acknowledge that I have read this Agreement and all appendices and I

 

LOGO [g884857dsp95.jpg]

 

- 5 -